Citation Nr: 0929096	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-06 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability, also claimed as chronic pinpoint pain between 
shoulder blades.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative disc disease of 
the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1983 to June 2003.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which, inter alia, denied service 
connection for carpal tunnel syndrome of the right wrist; 
denied service connection for disabilities of the thoracic 
spine, lumbar spine, and bilateral hips; and granted service 
connection and assigned an initial noncompensable rating for 
degenerative disc disease of the cervical spine.  In a July 
2006 rating action, the evaluation for the cervical spine 
disability was increased to 10 percent, effective from July 
1, 2003, the effective date of the grant of service 
connection.  

In a December 2008 decision, the RO combined the claims for 
disabilities of the lumbar spine and bilateral hips, awarded 
service connection, and assigned a disability rating of 10 
percent.  The same action awarded service connection for 
right carpal tunnel syndrome and assigned a noncompensable 
rating.  The award of service connection represents a 
complete grant of the benefits sought on appeal, and the 
Veteran has not expressed disagreement with the assigned 
ratings.  Therefore, those claims are no longer before the 
Board.

The Veteran presented testimony before a Decision Review 
Officer in May 2005.  A transcript of the hearing is 
associated with the claims folder.  The Veteran was scheduled 
for a Travel Board hearing at the RO in April 2009, but she 
withdrew her request for a hearing.  Accordingly, the Board 
may proceed to adjudicate the claims.  


FINDINGS OF FACT

1.  The Veteran does not have a thoracic spine disability 
related to her active service.  

2.  Throughout the rating period on appeal, the Veteran's 
cervical spine disability has been manifested by forward 
flexion to no less than 40 degrees and extension to no less 
than 15 degrees.


CONCLUSIONS OF LAW

1.  Service connection for a thoracic spine disability is not 
established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The criteria for a disability evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine 
have not been met at any time during the appeal period.  38 
U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R § 
4.71a, Diagnostic Code 5290 (2003); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1-4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Code 
5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2003, which substantially complied with 
the notice requirements for service connection claims.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess, 19 Vet. App. at 473.

Regarding the Veteran's claim for an initial increased 
rating, the Board notes that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 49 (2008).  
The Veteran was notified that her claim was awarded with an 
effective date of July 1, 2003, the first day after her 
separation from service, and a noncompensable rating was 
assigned.  She was provided notice how to appeal that 
decision, and she did so.  She was provided a statement of 
the case that advised her of the applicable law and criteria 
required for a higher rating.  Although she was not provided 
pre-adjudicatory notice that she would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, she was assigned the day after her separation 
from service as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

As discussed below, the rating criteria applicable to the 
Veteran's claim were amended during the pendency of this 
appeal on September 26, 2003.  In a July 2006 supplemental 
statement of the case, the Veteran was provided with notice 
of the revisions that took effect September 26, 2003.  She 
did not receive notice of the rating criteria for Diagnostic 
Code (DC) 5290, limitation of motion in the cervical spine, 
which were in effect prior to September 2003 and were 
relevant to her claim.  However, the Veteran was not 
prejudiced by this omission because those rating criteria did 
not require "a specific measurement or test result" to 
warrant a higher rating.  Cf., Vazquez-Flores, 22 Vet.App. at 
43 (noting a requirement to provide preadjudicatory notice 
when a higher rating can only be awarded based on a specific 
measurement or test result).  Rather, at that time evaluation 
of her cervical spine disability was based on a determination 
of whether the impairment was "slight," "moderate," or 
"severe," which terms were not defined in the regulation.  
Under the amended rating criteria, evaluation of the 
Veteran's neck disability is based on specific measurements 
of her range of motion, and the measurements required to 
properly assess her level of disability were taken during the 
medical examinations of record.  Since the subjective 
determination of whether her impairment was slight, moderate 
or severe can be made on the basis of these specific 
measurements which are of record, the Veteran was not 
prejudiced by VA's failure to notify her of the former rating 
criteria. 

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate her 
claims, and as such, that she had a meaningful opportunity to 
participate in the adjudication of her claims such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores, 22 Vet. App. at 49.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for a Thoracic Spine Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for a thoracic 
spine disability which she contends results from her 
activities in service, including at least 85 parachute jumps.  
The record reflects that the Veteran was treated for 
complaints of low back pain on several occasions in service.  
Pain and limitation of motion were noted in her lower back 
and degenerative disc disease of the lumbosacral spine was 
diagnosed.  A radiology report dated in May 2003 notes 
curvature of the thoracic and lumbar spine with convexivity 
to the right, which may be positional.  

The Veteran was afforded a VA examination of her spine in 
August 2003.  She reported that she had experienced pain and 
stiffness between her shoulder blades since 1985.  She 
described constant pain and loss of flexibility in her 
thoracic spine, but she stated that the condition does not 
cause incapacitation or time lost from work.  On examination, 
the Veteran had full range of normal motion in all movements 
of the thoracic spine.  There was no spasm or tenderness, and 
x-ray findings were within normal limits.  No thoracic spine 
disability was found.  The examiner noted that there is no 
diagnosis for the claimed thoracic spine condition because 
there is no pathology.  

The Veteran submitted outpatient treatment records from 
Brooks Army Medical Center dated between. May 2005 and July 
2006, which indicate that she was treated for complaints of 
pain in her lumbar spine, cervical spine, and shoulders.  Her 
thoracic spine was examined in May 2005 and June 2006, and no 
abnormalities were found.  She was afforded a VA orthopedic 
examination in December 2006, in which the examiner noted 
that the Veteran did not point to her thoracic region when 
identifying areas of back pain.  After a thorough examination 
including MRI, the examiner concluded that there was no 
significant abnormal musculoskeletal pathology of the 
thoracic spine.  

Based on the foregoing evidence, the Board finds there is no 
basis for service connection because there is no indication 
that the Veteran has a current disability of the thoracic 
spine.  All of her reported back symptoms have been specific 
to the lumbosacral and cervical areas of the spine, and 
service connection is already in effect for those 
disabilities.  The Board acknowledges the Veteran's reports 
of pain between her shoulder blades; however, pain alone is 
not a disability for which compensation may be awarded.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Since there are no objective indications of a current 
thoracic spine disorder, service connection must be denied.  
38 C.F.R. § 3.303.  

Increased Ratings

The Veteran is seeking an initial disability rating in excess 
of the currently assigned 10 percent for degenerative disc 
disease of the cervical spine.  Service connection was 
awarded effective July 2003, and a noncompensable rating was 
assigned.  The Veteran appealed, and in July 2006, the rating 
was increased to 10 percent, effective to the date of 
original claim.  A claimant will generally be presumed to be 
seeking the maximum benefit allowed by law or regulations, 
and a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this appeal continues. 

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Degenerative Disc Disease of the Cervical Spine

The Veteran is seeking a disability rating in excess of the 
currently assigned 10 percent for degenerative disc disease 
of the cervical spine (also characterized as intervertebral 
disc syndrome (IDS)).  She contends that her symptoms warrant 
a higher rating.  Specifically, she alleges that she 
experiences daily pain which is not relieved by medication, 
and she has difficulty turning her head while driving.  She 
reports that she has to take frequent breaks from her job in 
order to move around and relieve the pain, and she has missed 
"a few days" of work because of neck pain.  

During the pendency of this appeal, the applicable rating 
criteria for diseases and injuries of the spine under 38 
C.F.R. § 4.71a were amended effective September 26, 2003.  68 
Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part. 
4, 4.71a (2004).  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria.  Should an increased rating 
be warranted under the revised criteria, that award may not 
be made effective before the effective date of the change.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Veteran was provided with notice of the 2003 revisions in 
the July 2006 supplemental statement of the case, but she did 
not receive notice of the rating criteria for DC 5290, 
limitation of motion in the cervical spine, which were in 
effect prior to September 26, 2003.  As discussed above, the 
Veteran was not prejudiced by this omission because there is 
sufficient medical evidence of record upon which to rate her 
disability under the former and the revised schedular 
criteria.  Thus the Board may proceed with a decision on the 
merits of the Veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The assignment of a particular DC depends on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in DC by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether other 
rating codes may be more appropriate than the ones used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).


Factual Background

The Veteran's degenerative disc disease of the cervical spine 
was confirmed by x-ray evidence during a VA examination in 
August 2003.  She reported limited motion with constant pain 
and stiffness in the neck.  On examination, she had forward 
flexion to 65 degrees, extension to 50 degrees, bilateral 
flexion to 40 degrees, and bilateral rotation to 80 degrees.  
There was no additional limitation due to pain, fatigue, 
weakness, lack of endurance, or incoordination.  

In conjunction with her appeal, the Veteran was afforded a VA 
examination of her spine in December 2005.  She reported that 
cervical pain interfered with her ability to work at a 
keyboard.  She also described sharp pain shooting down her 
right arm, with numbness and tingling.  On examination, she 
had flexion in the cervical spine to 50 degrees and extension 
to 15 degrees.  Her range of motion was not further limited 
by pain, fatigue, weakness, or tenderness, and there was no 
objective evidence of spasm.  The examiner reviewed an 
earlier MRI of the cervical spine, which revealed some loss 
of disk height and signal and mild disk bulge in the vertebra 
between C4 to C7.  

The Veteran received outpatient treatment for her back at 
Brooke Army Medical Center (BAMC) between November 2003 and 
July 2006.  An MRI of November 2003 confirms mild posterior 
disc bulge at C4-5, C5-6, and C6-7.  Disk bulge was seen on a 
July 2006 MRI, as well as mind to moderate foraminal 
narrowing at C5-6.  On examination in June 2006, no 
abnormalities were found in the cervical spine, and there was 
full range of motion in July 2006.  

The Veteran was afforded a VA examination of her spine in 
December 2006, when she reported pain and stiffness, without 
weakness fatigue or lack of endurance.  She reported that the 
pain radiates to the right trapezius with a burning 
sensation.  She described pain that was consistently 7 on a 
scale of 10 and was not relieved by medication.  Although 
there were no flare ups, she stated that the pain was 
exacerbated by sitting on the sofa to watch television.  On 
examination, there was no edema or swelling but there was 
tenderness to the right C4-5 region.  The Veteran had active 
and passive flexion to 40 degrees and extension to 35 
degrees.  There was decreased left lateral range of motion on 
repetition, with a report of pain on direct digital pressure 
but no guarding or bracing.  After reviewing the earlier MRI 
evidence, the examiner diagnosed degenerative disc disease C4 
through C6 without radiculopathy.  

Legal Criteria and Analysis

Before the amendments of September 26, 2003, IDS was 
evaluated under former DC 5293.  The condition is rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  An 
incapacitating episode is a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Id. at Note 1.   
After the amendments of September 26, 2003, the rating 
criteria for evaluating IDS were essentially unchanged, 
except that the DC was renumbered 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

There is no evidence that the Veteran has ever suffered an 
incapacitating episode.  Although she reported missing work 
for a few days because of neck pain, she has not reported 
being prescribed bed rest by a physician during these 
periods.  Brief absences from work, without more, are not 
incapacitating episodes as defined by the regulation.  
Therefore, DC 5243 and former DC 5293 are not applicable, and 
it is appropriate to rate the Veteran's IDS on the basis of 
limitation of motion.  

Prior to September 23, 2003, limitation of motion of the 
cervical spine was rated under former DC 5290.  Under the 
provisions of former DC 5290, a 10 percent rating was 
warranted where limitation of motion was slight, 20 percent 
where it was moderate, and 30 percent where severe.  38 C.F.R 
Part 4, § 4.71a, DC 5292 (2003).  The words "slight," 
"moderate," and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.  


Normal range of flexion in the cervical spine is from 0 to 45 
degrees.  38 C.F.R. § 4.71a, Plate V; General Rating Formula 
for Diseases and Injuries of the Spine, Note 2 (2008).  As 
the foregoing evidence shows, the Veteran has not exhibited 
forward flexion to less than 40 degrees at any time during 
the appeal period.  The Board finds that this degree of 
limitation is slight, and therefore a rating in excess of 10 
percent is not warranted under the provisions of former DC 
5290.  

After September 23, 2003, limitation of motion of the 
cervical spine is evaluated under 38 C.F.R. § 4.71a, DCs 5235 
to 5243, General Rating Formula for Diseases and Injuries of 
the Spine.  The schedule directs that, with or without 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected by residuals of injury or disease, the 
following ratings will apply:  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or for combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Based on the current schedular criteria, the Board finds that 
a disability rating in excess of 10 percent is not warranted 
for the Veteran's cervical spine disability at any time 
during the rating period.  She has not exhibited forward 
flexion in the cervical spine to less than 40 degrees at any 
time since her claim was filed.  Furthermore, no neurological 
disorder related to her cervical spine disability has been 
diagnosed; therefore, there is no basis for an additional 
rating for neurological symptoms.  Thus, her overall 
symptomatology is consistent with a disability rating of 10 
percent.  The Board notes that her lumbosacral spine 
disability is rated separately, and limitation of motion of 
the lumbar spine is not a factor in this analysis.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 6 (2008).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, the intent of the 
rating schedule is to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The Board has specifically considered the guidance of DeLuca 
in order to determine whether an increased evaluation may be 
warranted.  While recognizing that the Veteran has subjective 
complaints of pain, there is no clinical evidence indicating 
a finding of additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, beyond that 
which was objectively shown in the examinations.  Therefore, 
the Board holds that an increased evaluation in consideration 
of DeLuca and applicable VA code provisions is not warranted.

In summary, the Veteran has not experienced any 
incapacitating episodes as a result of her cervical spine 
disability.  She has exhibited forward flexion of the 
cervical spine to no less than 40 degrees, which is regarded 
as slight limitation of motion.  Therefore a rating in excess 
of 10 percent is not available for her cervical spine 
disability at anytime during the appeal period.  In reaching 
this conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Rating

The Veteran has reported that her cervical spine disability 
causes pain when she has worked at her computer for an 
extended period and she is allowed to get up every 20 minutes 
to ameliorate the condition.  As such, the Board must 
adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service- connected 
cervical spine disability.  The competent medical evidence of 
record shows that her cervical spine is primarily manifested 
by pain and limitation of motion.  Many of the applicable 
diagnostic codes used to rate the Veteran's disability 
provide for ratings based on limitation of motion.  The 
effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the 
Veteran's cervical spine disability have been fully 
considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary 
at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

Service connection for a thoracic spine disability is denied. 

An initial disability rating in excess of 10 percent for 
service-connected degenerative disc disease of the cervical 
spine is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


